Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 7, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161728(34)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  WAYNE COUNTY JAIL INMATES,                                                                           Richard H. Bernstein
          Plaintiffs-Appellants,                                                                       Elizabeth T. Clement
                                                                     SC: 161728                        Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                  COA: 354075
                                                                     Wayne CC: 71-173217-CZ
  WILLIAM LUCAS as WAYNE COUNTY
  SHERIFF, WAYNE COUNTY COMMISSION,
  and WAYNE COUNTY EXECUTIVE,
             Defendants-Appellees.
  ___________________________________________/

          On order of the Chief Justice, the motion of the Michigan Sheriffs’ Association to
  file a brief amicus curiae is GRANTED. The amicus brief submitted on July 31, 2020, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 7, 2020

                                                                               Clerk